DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment, filed 10/4/2022, has been entered. Claims 1-5 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lunde  (US 20120200101) in view of Wiedecke et al. (US 20190136669) and in view of Richardson (US 20130055858).
Regarding claim 1: Lunde discloses a system for conducting subterranean operations comprising an elevator 1 configured to move a tubular (Figs. 1-2; [0001], [0019]). Lunde discloses that the elevator comprises a housing 2 defining a central bore configured to receive the tubular therein, a first latch 8 comprising first and second jaws 8a, 8b, with each of the first and second jaws configured to be moveable between an engaged position and a disengaged position (Figs. 1-4; [0020], [0021]). 
Lunde discloses that the system is suitable for control and automation but is silent regarding details ([0013]). Wiedecke discloses an electronics controller disposed in an electronics enclosure within the housing and configured to control the elevator to handle the tubular (Figs. 11A-C, 12A-B; [0088], [0096]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Lunde so that an electronics controller disposed in an electronics enclosure within the housing and configured to control the elevator to handle the tubular as taught by Wiedecke.  As both Lunde and Wiedecke teach automated control, as automated control is notoriously well-known in the art, and as Wiedecke explicitly teaches mounting controllers on tools (such as elevators), it would have been within routine skill to have selected a certain placement from a finite selection of possible placement. Such a configuration and selection would have been predictable with a reasonable expectation of success and without any unexpected results. 
Lunde, as modified by Wiedecke, discloses that an energy storage device powers certain drilling tools when external power to the tool is interrupted (Wiedecke  - [0004], [0030], [0034]). However, Wiedecke, only provides an example of an energy storage device (battery) with only one of the listed tools, the tong ([0031]) and does not explicitly disclose that the energy storage device is disposed within the electronics enclosure. Thus Lunde, as modified by Wiedecke, does not explicitly disclose that an energy storage device powers the elevator and that the energy storage device is disposed within the electronics enclosure. Richardson explicitly discloses that an energy storage device can power an elevator ([0014]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Lunde, as modified by Wiedecke, to include an energy storage device to power the elevator as taught by Richardson. As Wiedecke teaches an energy storage device to power drilling tools but only provides one example and as Richardson explicitly discloses an energy storage device to power an elevator, it would have been within routine skill to have added or to have selected an energy storage device from a finite selection of possible energy devices. Such a simple addition or configuration and selection would have been predictable with a reasonable expectation of success and without any unexpected results. 
Lunde, as modified by Wiedecke and Richardson, do not explicitly disclose that the energy storage device is disposed within the electronics enclosure. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Lunde, as modified by Wiedecke and Richardson, to position the energy storage device within the electronics enclosure. As both Wiedecke and Richardson clearly teach an energy storage device, as Wiedecke clearly teaches an electronics enclosure, and as Wiedecke at least alludes to placing the energy storage device within the electronics enclosure ([0092] - a chamber for a plurality of electrical components), it would have been within routine skill to have selected a specific positioning of the energy storage device from a finite selection of possible positions (i.e. directly on the tool or in a protected enclosure). Such a simple configuration and selection would have been predictable with a reasonable expectation of success and without any unexpected results. 
Regarding claim 2: Lunde, as modified by Wiedecke, discloses that the electronics enclosure is configured to be ATEX certified or IECEx certified according to EX Zone 1 requirements (Wiedecke - [0089]). 
Regarding claim 3: Lunde, as modified by Wiedecke, discloses an electronics controller disposed in the enclosure and configured to control the elevator to handle the tubular (Wiedecke - Figs. 11A-C, 12A-B; [0088], [0089], [0096]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-5 are rejected on the ground of nonstatutory double patenting over claims 1-4 of US Pat. Application 17229576 (allowed but not yet issued). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1- 5, of the instant application, are fully encompassed the subject matter of claims 1-4 of US Pat. Application 17229576 (allowed but not yet issued).
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Pat. Application 17229576 (allowed but not yet issued). in view of claims 3-4 of US Pat. Application 17229576 (allowed but not yet issued).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US Pat. Application 17229576 (allowed but not yet issued).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Pat. Application 17229576 (allowed but not yet issued) in view of claim 3 of US Pat. Application 17229576 (allowed but not yet issued). 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US Pat. Application 17229576 (allowed but not yet issued).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejections based on the ground of nonstatutory double patenting are overcome.
Response to Arguments
Applicants’ amendments and arguments, filed 10/4/2022, with respect to the previous rejections of claims 2-20 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants’ arguments, directed to claims 1-3 are moot because the arguments do not apply to any of the reference combinations being used in the current rejection.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
10/11/2022